ACCEPTED
                                                                                          01-15-00365-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     5/19/2015 2:43:35 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK




                                                                      FILED IN
                                No. 1-15-00365-CR              1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
ORLANDO SALAZAR                                      IN THE COURT    OF2:43:35
                                                               5/19/2015 APPEALSPM
V.                                                             CHRISTOPHER
                                                     OF THE FIRST SUPREME      A. PRINE
                                                                       Clerk
STATE OF TEXAS                                       JUDICIAL DISTRICT

                    MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT’S BRIEF


      Comes Now, ORLANDO SALAZAR, Appellant, and files this motion for an
extension of thirty days in which to file the brief of Appellant. In support of this
motion, the Appellant shows the court the following:
                                         I.
      This is an appeal from a Motion to Adjudicate and subsequent sentence in the
340th District Court in Tom Green County, dated February 19, 2015 in a case styled
State of Texas v. Orlando Salazar, cause number C-08-0822-SA. Appeal was
perfected on or about March 20, 2015. The Reporter’s Record was filed on April 17,
2015. The Clerk’s record was filed April 24, 2015.
                                         II.
      The deadline for filing the Appellant’s brief is May 26, 2015. The Appellant
has not requested any extensions of the aforementioned deadline prior to this
request.
                                        III.
      Appellant’s request is based on the following facts:
            Counsel for the Appellant requested supplementation of the Clerk’s
            record. Specifically, the order of the Court extending the period of
            community supervision was not included in the record nor were the
             five motions to revoke filed by the State, including the one on which
             the Court adjudicated the Appellant guilty. Counsel believes he can
             have the brief completed in thirty days.
        WHEREFORE, Counsel for Appellant prays the court grant this motion and
extend the deadline for filing the brief in cause no. 3-95-00015-CR to June 25,
2015.




                                                                      Respectfully Submitted,
                                                                                           Digitally signed by Frank D. Brown

                                                                          Frank D. Brown   DN: cn=Frank D. Brown, o=Frank D. Brown Lawyer,
                                                                                           ou, email=1honestlawyer@sbcglobal.net, c=US
                                                                                           Date: 2015.05.19 14:34:17 -05'00'



                                                                      FRANK D. BROWN
                                                                      Lawyer
                                                                      P.O. Box 3275
                                                                      San Angelo, TX 76901
                                                                      325-227-8794
                                                                      325-227-8817 Fax
                                                                      1honestlawyer@sbcglobal.net
                                                                      TSB# 03122500

                          CERTIFICATE OF SERVICE
       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties which are listed below
on 05/19/2015 as follows:
Ashley Knight
124 W. Beauregard
San Angelo, Texas 76903
Attorney for the State of Texas
By: FAX
                    Digitally signed by Frank D. Brown

 Frank D. Brown     DN: cn=Frank D. Brown, o=Frank D. Brown Lawyer, ou,
                    email=1honestlawyer@sbcglobal.net, c=US
_________________________
                    Date: 2015.05.19 14:35:12 -05'00'




Lawyer
Date: